       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 1 of 13




John F. Kurtz, Jr., ISB No. 2396
Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954-5926
Email: jkurtz@hawleytroxell.com
        dbolinger@hawleytroxell.com

Defendant Murphy Land Company, LLC, an Idaho
limited liability company


                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


JAMES C. HILLIARD,                               Case No. 1:18-cv-00232-DCN

              Plaintiff,                         MEMORANDUM IN SUPPORT OF
                                                 DEFENDANT’S MOTION FOR AN
vs.                                              AWARD OF ATTORNEY FEES

MURPHY LAND COMPANY, LLC, an
Idaho Limited Liability Company,
              Defendant.


       Defendant Murphy Land Company, LLC (“Murphy Land”), by and through counsel of

record, Hawley Troxell Ennis & Hawley LLP, respectfully submits this Memorandum in Support

of Motion for Award of Attorney Fees.

                                          I.
                                    INTRODUCTION

       On December 9, 2019, this Court issued its Memorandum Decision and Order Granting

Defendant’s Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 54(a) and Final


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 1
                                                                         45522.0007.12457152.6
        Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 2 of 13




Judgment [Dkt. 33] (the “Order”). Based on the Order, judgment was entered in favor of

Murphy Land and Plaintiff James C. Hilliard’s (“Hilliard”) Complaint for Declaratory Relief

[Dkt. 1] (“Complaint”) was dismissed with prejudice and without leave to amend.

       Murphy Land seeks an award of its reasonable attorney fees pursuant to Idaho Code § 12-

120(3) and pursuant to ¶25 of the Real Estate Option to Purchase Agreement (Dkt 21-3) (the

“Option”).       For the reasons articulated below, Murphy Land satisfies the substantive

requirements both of Idaho Code § 12-120(3) and the terms of ¶ 25 of the Option, and therefore

is entitled to an award of its attorney fees relating to the claims, defenses and counterclaims

encompassed by this Court’s Order.         Further, the relevant attorney fees outlined in the

concurrently-filed Declaration of Dane Bolinger in Support of Motion for Award of Attorney

Fees (“Bolinger Declaration”) are reasonable. Accordingly, Murphy Land respectfully requests

that the Court award Murphy Land the entire sum (as described below) of attorney fees in the

amount of $27,295.00 incurred by Murphy Land in successfully defending against Hilliard’s

Complaint.1 Murphy Land has no taxable costs allowed under Fed. R. Civ. P. 54(d)(1), 28

U.S.C. § 1920, or Loc. Civ. R. 54.1, and therefore is not seeking any costs beyond its reasonable

attorney fees.

                                           II.
                                    LEGAL STANDARDS

                                           Fee Awards

       A claim for attorney's fees and related nontaxable expenses must be made by motion

unless the substantive law requires those fees to be proved at trial as an element of damages. Fed.


1 Murphy Land reserves the right to amend this amount in the event this motion is contested.


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 2
                                                                                45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 3 of 13




R. Civ. P. 54(d)(2)(A). Unless a statute or a court order provides otherwise, the motion must: (i)

be filed no later than 14 days after the entry of judgment; (ii) specify the judgment and the

statute, rule, or other grounds entitling the movant to the award; (iii) state the amount sought or

provide a fair estimate of it; and (iv) disclose, if the court so orders, the terms of any agreement

about fees for the services for which the claim is made. Fed. R. Civ. P. 54(d)(2)(B)(i)-(iv).

Pursuant to Loc. Civ. P. 54.2, “[t]he motion must be accompanied by an affidavit of counsel

setting forth the following: (1) date(s), (2) service(s) rendered, (3) hourly rate, (4) hours

expended, (5) a statement of attorney fee contract with the client, and (6) information, where

appropriate, as to other factors which might assist the Court in determining the dollar amount of

fee to be allowed.”

       When determining the amount of an attorney fees award, a court must consider whether

the rate charged and whether the hours expended by the attorneys were reasonable. Hensley v.

Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1937, 76 L.Ed.2d 40 (1983). The “lodestar”

calculation method regarding reasonable attorneys’ fees multiplies the number of hours the

prevailing party reasonably expended in the litigation by a reasonable hourly rate. Morales v.

City of San Raphael, 96 F.3d 359, 363 (9th Cir. 1996). Fee applicants have the burden of

producing evidence to establish that their requested rates are “in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 980 (9th Cir. 2008).




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 3
                                                                                 45522.0007.12457152.6
        Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 4 of 13




       The Court also has discretion to adjust the amount of attorney fees based upon the factors

set forth in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975)2 that have not already

been subsumed in the lodestar analysis. See Morales v. City of San Raphael, 96 F.3d 359, 363

(9th Cir. 1996). “Among the subsumed factors presumably taken into account in either the

reasonable hours component or the reasonable rate component of the lodestar calculation are:

‘(1) the novelty and complexity of the issues, (2) the special skill and experience of counsel, (3)

the quality of representation, ... (4) the results obtained, and (5) the contingent nature of the fee

agreement.” Id. at 364, n.9 (internal citations omitted). The subsumed Kerr factors may not act

as independent bases for adjustments of the lodestar, and reliance upon those factors to reduce

the lodestar constitutes an abuse of discretion. Cunningham v. County of Los Angeles, 879 F.2d

481, 487 (9th Cir. 1988) (citing Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 620 n.

4 (9th Cir. 1987); Jordan v. Multnomah County, 815 F.2d 1258, 1262 n.6 (9th Cir.1987)). The

Kerr factors not subsumed by the lodestar may support adjustments in rare cases if the district

court states the factors upon which it is relying and explains its reasoning. Id. However, the

district court should consider the lodestar figure as presumptively reasonable and adjust it only in

rare or exceptional circumstances. Id.



2 “The twelve Kerr factors bearing on the reasonableness are: (1) the time and labor required, (2)
the novelty and difficulty of the questions involved, (3) the skill requisite to perform the legal
service properly, (4) the preclusion of other employment by the attorney due to acceptance of the
case, (5) the customary fee, (6) whether the fee is fixed or contingent, (7) time limitations
imposed by the client or the circumstances, (8) the amount involved and the results obtained, (9)
the experience, reputation, and ability of the attorneys, (10) the "undesirability" of the case, (11)
the nature and length of the professional relationship with the client, and (12) awards in similar
cases.” Morales at 364 n.8 (citing Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th
Cir.1975), cert. denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L. Ed. 2d 195 (1976)).

MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 4
                                                                                  45522.0007.12457152.6
         Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 5 of 13




         The most critical factor in determining the reasonableness of a fee award is the degree of

success obtained. See Farrar v. Hobby, 506 U.S. 103, 114, 113 S.Ct. 566, 574, 121 L.Ed.2d 494

(1992) (citing Hensley, 461 U.S. at 436). A party who achieves “excellent results” is entitled to a

“fully compensatory fee.” Hensley, 461 U.S. at 435.

                               Implication of Diversity Jurisdiction

         With respect to consideration of a motion for attorney fees, “[a] federal court sitting in

diversity applies state law in deciding whether to allow attorney's fees when those fees are

connected to the substance of the case.” J.R. Simplot Co. v. H&H Transp., Inc., No. CIV05-397-

S-EJL, 2007 WL 1238727, at *2, fn. 2 (D. Idaho Apr. 26, 2007) (citing In re Larry's Apartment,

L.L.C., 249 F.3d 832, 838 (9th Cir. 2001) (citing Price v. Seydel, 961 F.2d 1470, 1475 (9th Cir.

1992) and Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir.2000))). Therefore,

attorney fees may be awarded by a district court when they are part of the state's substantive,

rather than procedural, requirements. Klopfenstein v. Pargeter, 597 F.2d 150, 152 (9th Cir.

1979).

                                              III.
                                           ARGUMENT

         Based on the authority set forth above, and as more fully argued below, Murphy Land is

entitled to an award of its reasonable attorney fees incurred in successfully defending against

Hilliard’s Complaint pursuant to both Idaho Code § 12-120(3) and ¶ 22 and ¶ 25 of the Option.

Murphy Land further respectfully requests that the Court award to it the entire “lodestar” amount

of Murphy Land’s designated attorney fees.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 5
                                                                                 45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 6 of 13




A.     Murphy Land should be granted an award of its reasonable attorney fees incurred
       in successfully defending against Hilliard’s Complaint pursuant to Idaho Code § 12-
       120(3) and ¶ 25 of the Option.

       Murphy Land is entitled to an award of reasonable attorney fees incurred in successfully

defending against Hilliard’s Complaint pursuant to Idaho Code § 12-120(3). Idaho Code § 12-

120(3) states:

       In any civil action to recover on an open account, account stated, note, bill,
       negotiable instrument, guaranty, or contract relating to the purchase or sale of
       goods, wares, merchandise, or services and in any commercial transaction unless
       otherwise provided by law, the prevailing party shall be allowed a reasonable
       attorney's fee to be set by the court, to be taxed and collected as costs.

       The term “commercial transaction” is defined to mean all transactions except
       transactions for personal or household purposes. The term “party” is defined to
       mean any person, partnership, corporation, association, private organization, the
       state of Idaho or political subdivision thereof.

       First, Murphy Land is clearly the prevailing party as judgment was entered in favor of

Murphy Land dismissing Hilliard’s Complaint in its entirety with prejudice and without leave to

amend. In light of this definitive judgment, Murphy Land’s status as the “prevailing party”

cannot reasonably be disputed.

       Second, the underlying transaction at issue in this case—namely, the Option agreement—

constitutes, by definition, a prototypical commercial transaction. In any event, a commercial

transaction includes all transactions except those for personal or household purposes. Idaho

Code § 12–120(3). In determining whether attorney fees should be awarded under Idaho Code §

12–120(3), a court must conduct a two-step analysis: “(1) there must be a commercial transaction

that is integral to the claim; and (2) the commercial transaction must be the basis upon which

recovery is sought.” Garner v. Povey, 151 Idaho 462, 469, 259 P.3d 608, 615 (2011). “The

commercial transaction must be an actual basis of the complaint . . . . [T]he lawsuit and the

MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 6
                                                                              45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 7 of 13




causes of action must be based on a commercial transaction, not simply a situation that can be

characterized as a commercial transaction.” Id. In other words, the relevant inquiry is whether

the commercial transaction constituted “the gravamen of the lawsuit,” and was the basis on

which a party is attempting to recover. Id.

       Seeking enforcement of a contract expressly contemplating the purchase and sale of the

Property for “commercial/investment” purposes was the gravamen of Hilliard’s lawsuit.

Commercial land sale contracts have been found to be “commercial transactions” within the

meaning of Idaho Code § 12–120(3). See Buku Properties, LLC v. Clark, 153 Idaho 828, 837,

291 P.3d 1027, 1036 (2012) (“The contracts between Buku and Appellants were commercial

transactions because neither party entered into the transaction for personal or household

purposes. Buku explicitly sought the land for commercial development. Similarly, the sale of the

land by the Clarks and Petersons was not performed for a personal or household purpose,

considering the large acreage sold and the fact that both parcels of land were historically used for

commercial farming purposes.”); see also Lawrence v. Jones, 124 Idaho 748, 752, 864 P.2d 194,

198 (Ct. App. 1993).

       Additionally, as the prevailing party, Murphy Land also is entitled to an award of its

attorney fees pursuant to ¶25 of the Option itself. In Idaho, “[a] party may be awarded attorney

fees based on an agreement so providing, even when the court determines that the agreement is

not enforceable.” Bauchman-Kingston P'ship, LP v. Haroldsen, 149 Idaho 87, 94, 233 P.3d 18,

25 (2008) (citing O'Connor v. Harger Constr., Inc., 145 Idaho 904, 910, 188 P.3d 846, 854

(2008)) (emphasis added). In O’Connor, the Idaho Supreme Court found that “[e]ven though the

contract was unenforceable, it was a contract and had a severability clause, so the attorney fee


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 7
                                                                                 45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 8 of 13




provision is capable of enforcement.” O'Connor, 145 Idaho at 912, 188 P.3d at 854. In the

present litigation, the Option contains both an Idaho choice of law provision (¶22), a severability

provision (¶21), and an attorney fee provision (¶25). Respectively, these provisions read:

       Section 21.   Severability. If any term, provision, covenant or condition of this
       Agreement is held to be invalid, void or otherwise unenforceable, to any extent,
       by any court of competent jurisdiction, the remainder of this Agreement shall not
       be affected thereby, and each term, provision, covenant or condition of this
       Agreement shall be valid and enforceable to the fullest extent permitted by law.

                                              ****

       Section 22.   Governing Law. This Agreement is to be governed by and
       construed under the laws of the State of Idaho[.]

                                              ****

       Section 25.    Costs, Fees: In any suit, action or appeal therefrom to enforce this
       Agreement or any term or provision hereof, or to interpret this Agreement, the
       prevailing party shall be entitled to recover its costs incurred therein, including
       reasonable attorneys’ fees. The prevailing party will be that party who was
       awarded a judgment as a result of trial or arbitration, or who receives a payment
       of money from the other party in settlement of claims asserted by that party.

See Option [Dkt. 1-2 at 8], ¶¶ 21, 22, 25. As noted above, Murphy Land is the prevailing party.

As a result, Murphy Land is entitled to an award of its reasonable attorney fees under the

contractual provisions of the Option. Indeed, Hilliard himself recognizes that an award of

reasonable attorney fees is allowed under ¶25 of the Option as he requests as much in the prayer

of his Complaint. (See Dkt. 1 at 4).

       In sum, Murphy Land satisfies the requirements both of Idaho Code § 12-120(3) and ¶25

of the Option, and Murphy Land therefore respectfully requests that the Court award Murphy

Land its reasonable attorney fees in the amount of $27,295.00 (and a greater amount if this

motion is contested) incurred in successfully defending against Hilliard’s Complaint.


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 8
                                                                                45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 9 of 13




B.     The fees sought by Murphy Land are reasonable.

       “The starting point for determining a reasonable fee is the ‘lodestar’ figure, which is the

number of hours reasonably expended multiplied by a reasonable hourly rate.” Ford Motor

Credit Co. LLC v. Gilbert Auto Ford, LLC, No. 2:13-CV-00104-BLW, 2013 WL 5937245, at *2

(D. Idaho Nov. 4, 2013) (citing Gates v. Deukmejian, 987 F.2d 1392, 1397 (9th Cir. 1992)). In

determining a reasonable hourly rate, the Court considers the “experience, skill and reputation of

the attorney requesting fees,” Trevino v. Gates, 99 F.3d 911, 924 (9th Cir.1996), as well as “the

prevailing market rates in the relevant community.” Blum v. Stenson, 465 U.S. 886, 895 (1984).

               a.     Reasonableness of Hours Expended.

       When applying for an award of fees, the applicant bears the burden of establishing

reasonableness of the amount of hours claimed, and providing sufficient documentation of those

hours. Hensley, 461 U.S. at 431; Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir.

1986), as amended by 808 F.2d 1373 (9th Cir. 1987). Although the court has discretion to reduce

claimed hours where documentation of the hours is inadequate, where the case was overstaffed

and hours are duplicated, or if the hours expended are deemed excessive or otherwise

unnecessary (Chalmers, 796 F.2d at 1210), “[b]y and large, the court should defer to the winning

lawyer’s professional judgment as to how much time he was required to spend on the case; after

all, he won, and might not have, had he been more of a slacker.” Moreno v. City of Sacramento,

534 F.3d 1106, 1112 (9th Cir. 2008).

       Here, Murphy Land seeks attorney fees for a total of 130.1 hours expended in relation to

the myriad of procedural activities, filings and hearings pertaining to this litigation during the

more than two-and-one-half-year period from June 28, 2016 through January 24, 2018. Murphy


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 9
                                                                               45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 10 of 13




Land’s lead counsel, Dane Bolinger, has stated in his accompanying Declaration that the relevant

hours claimed were reasonable and necessary in order to successfully defend against Hilliard’s

Complaint. (Bolinger Decl., ¶ 7). Mr. Bolinger has included a detailed summary of time entries

(redacted for attorney client privilege) with his Declaration documenting the relevant tasks

performed and hours expended. (Bolinger Decl., ¶ 7 and Exhibit A).

              b.      Reasonableness of Hourly Rates.

       The respective hourly rates of the Hawley Troxell attorneys whose professional services

were expended on behalf of Murphy Land are reasonable considering the experience, skill and

reputation of those attorneys, and as compared to the prevailing rates in the community for

similar services by lawyers of reasonably comparable skill, experience and reputation. (Bolinger

Decl., ¶¶ 5–7). Moreover, in recent cases in the District of Idaho, this Court has approved $400

hourly rates in a variety of complex cases such as this. See Cayne v. Washington Tr. Bank, No.

2:12-CV-00584-REB, 2018 WL 3939306, at *7 (D. Idaho Aug. 16, 2018) (finding in breach of

contract, misrepresentation/fraud, and consumer protection case that rates of $400, $350, $300,

$250, and $190 “are within the range of recent awards in the District of Idaho for similarly

experienced attorneys, and they fall within the reasonable rates of lawyers in the pertinent

geographic area.”); United States ex rel. Jacobs v. CDS, P.A., No. 4:14-CV-00301-BLW, 2018

WL 6268201, at *3 (D. Idaho Nov. 30, 2018) (approving rate of $300 an hour in qui tam case);

see also, i.e., Community House, Inc. v. City of Boise, Case No. 1:05-cv-283-CWD, 2014 WL

1247758, at *6 (D. Idaho Mar. 25, 2014) (approving rate of $400 an hour in claim brought under

Fair Housing Act; Latta v. Otter, Case No. 1:13-cv-482-CWD, 2014 WL 7245631, at *8 (D.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 10
                                                                              45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 11 of 13




Idaho Dec. 19, 2014) (approving rate of $400 in claim brought under Idaho and United States

Constitutions).

       Consequently, given that all of the hourly rates for the attorney fees requested by Murphy

Land are significantly lower than the rate of $400 per hour approved by this Court in other cases

involving experienced complex litigation counsel, the hourly rates charged by Murphy Land’s

counsel are reasonable.

                  c.   No adjustment to the lodestar is necessary.

       Once the lodestar amount is determined, the Court “then assesses whether it is necessary

to adjust the presumptively reasonable lodestar figure on the basis of the Kerr factors that are not

already subsumed in the initial lodestar calculation.” Ford Motor Credit Co. LLC, No. 2:13-CV-

00104-BLW, 2013 WL 5937245 at *2. The relevant Kerr factors are: (1) time limitations

imposed by the client or the circumstances; (2) the amount involved and the results obtained, (3)

the experience, reputation, and ability of the attorneys, (4) the “undesirability” of the case, (5)

the nature and length of the professional relationship with the client, and (6) awards in similar

cases. Ada Cty. Highway Dist. v. Nw. Pipeline GP, No. 1:12-CV-00184-BLW, 2013 WL

2458528, at *1 (D. Idaho June 6, 2013) (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70

(9th Cir. 1975)). “There is a strong presumption that the lodestar figure represents a reasonable

fee. Only in rare instances should the lodestar figure be adjusted on the basis of other

considerations.” Ford Motor Credit Co. LLC, No. 2:13-CV-00104-BLW, 2013 WL 5937245 at

*2 (citing Morales v. City of San Rafael, 96 F.3d 359, 363 fn. 8 (9th Cir. 1996)). If a court

departs from the lodestar amount, the departure must be “supported by both ‘specific evidence’

on the record and detailed findings by the lower court…that the lodestar amount is unreasonably


MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 11
                                                                                 45522.0007.12457152.6
       Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 12 of 13




low or unreasonably high.” Ada Cty. Highway Dist., No. 1:12-CV-00184-BLW, 2013 WL

2458528 at *2 (citing Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir.

2000)).

          Here, the application of the lodestar method, as set forth in the concurrently-filed

Declaration of Dane Bolinger in Support of Motion for Award of Attorney Fees, results in the

presumptively-reasonable attorney fee figure of $27,295.00. Considering the Kerr factors not

subsumed into the lodestar calculation, Murphy Land does not believe it is necessary for the

Court to adjust the lodestar amount either up or down, and therefore requests an award of the

presumptively-reasonable lodestar amount of attorney fees relating to this Court’s Order in the

sum of $27,295.00 and in a greater sum in the event this motion is contested.

                                              IV.
                                          CONCLUSION

          Based on the foregoing, Murphy Land respectfully requests that the Court grant the

Motion and award to Murphy Land its reasonable attorney fees in the lodestar amount of

$27,295.00 and in a greater sum in the event this motion is contested.

          DATED THIS 23rd day of December, 2019.

                                              HAWLEY TROXELL ENNIS & HAWLEY LLP




                                              By _______________________________________
                                                 Dane Bolinger, ISB No. 9104
                                                 Defendant Murphy Land Company, LLC, an
                                                 Idaho limited liability company




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 12
                                                                                45522.0007.12457152.6
      Case 1:18-cv-00232-DCN Document 34-1 Filed 12/23/19 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the
foregoing MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN AWARD
OF ATTORNEY FEES with the Clerk of the Court using the CM/ECF system which sent a
Notice of Electronic Filing to the following persons:

Martin Martelle                                Martin Martelle
Email: attorney@martellelaw.com                MARTELLE, BRATTON & ASSOCIATES
                                               380 West State Street
                                               Eagle, ID 83616
                                               Facsimile: 208.938.8503



      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants (list names and addresses):

James L Dawson                                  U.S. Mail, Postage Prepaid
Gates Eisenhart Dawson                          Hand Delivered
125 South Market Street, Suite 1200             Overnight Mail
San Jose, CA 95113                              E-mail
                                                Facsimile




                                          Dane Bolinger




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR AN
AWARD OF ATTORNEY FEES - 13
                                                                          45522.0007.12457152.6
